                                                                                                    Exhibit
10.2

ALLTEL CORPORATION


AMENDED AND RESTATED
1994 STOCK OPTION PLAN FOR NONEMPLOYEE DIRECTORS
(Effective November 1, 2006)


ARTICLE 1. ESTABLISHMENT, PURPOSE, AND DURATION


1.1 ESTABLISHMENT OF THE PLAN. Alltel Corporation (“Alltel”) hereby establishes
this Alltel Corporation 1994 Stock Option Plan for Nonemployee Directors (the
“Plan”). The Plan permits the grant of Nonqualified Stock Options, subject to
the terms set forth herein. The Plan is effective as of January 27, 1994 (the
“Effective Date”), subject to approval by an affirmative vote of a majority of
Shares present and entitled to vote at the 1994 Annual Meeting of Stockholders.


1.2 PURPOSE OF THE PLAN. The purpose of the Plan is to promote the interests of
Alltel by linking the personal interests of Nonemployee Directors to those of
Alltel stockholders and to attract and retain Nonemployee Directors of
outstanding competence.


1.3 DURATION OF THE PLAN. The Plan shall continue in effect following the
Effective Date until all Shares subject to options granted under the Plan have
been purchased or acquired in accordance with the provisions of the Plan or
until the Board of Directors terminates the Plan in accordance with Section 7.1.


ARTICLE 2. DEFINITIONS


Capitalized terms used and not otherwise defined in the Plan shall have the
meanings set forth below:


(a) “Award Agreement” means an agreement between Alltel and a Nonemployee
Director setting forth the terms and provisions applicable to an Option granted
to that Nonemployee Director under the Plan.


(b) “Beneficial Owner” has the meaning given that term in Rule 13d-3 under the
Exchange Act, as amended from time to time.


(c) “Board” or “Board or Directors” means the Board of Directors of Alltel, as
constituted from time to time.


(d) “Change of Control” shall be deemed to have occurred if:


(i) Any “person,” as defined in Sections 13(d) and 14(d) of the Exchange Act,
other than Alltel, any of its subsidiaries, or any employee benefit plan
maintained by Alltel or any of its subsidiaries becomes the “beneficial owner”
(as defined in Rule 13d-3 under the Exchange Act) of 15% or more of the
outstanding voting capital stock of Alltel, unless prior thereto, the Continuing
Directors (as defined in the immediately following sentence) approve the
transaction that results in the person becoming the beneficial owner of 15% or
more of the outstanding voting capital stock of Alltel. “Continuing Directors”
means directors who were directors of Alltel at the beginning of the 24-month
period ending on the date the determination is made or whose election, or
nomination for election, by Alltel’s stockholders was approved by at least a
majority of the directors who are in office at the time of the election or
nomination and who either (1) were directors at the beginning of the period or
(2) were elected, or nominated for election, by at least a majority of the
directors who were in office at the time of the election or nomination and were
directors at the beginning of the period;



--------------------------------------------------------------------------------


(ii) At any time Continuing Directors no longer constitute a majority of the
directors of Alltel;


(iii) The Board fixes a record date for determining stockholders entitled to
vote upon (1) a merger or consolidation of Alltel, statutory share exchange, or
other similar transaction with another corporation, partnership, or other entity
or enterprise in which either Alltel is not the surviving or continuing
corporation or Shares are to be converted into or exchanged for cash, securities
other than Shares, or other property, (2) a sale or disposition of all or
substantially all of the assets of Alltel, or (3) the dissolution of Alltel; or


(iv) Alltel enters into an agreement with any person, entity, or enterprise the
consummation of which would result in the occurrence of an event described in
subparagraphs (i), (ii), or (iii) of this paragraph.


Notwithstanding the foregoing, in no event shall a “Change of Control” be deemed
to have occurred with respect to a Participant if the Participant is part of a
purchasing group that consummates the Change of Control transaction. A
Participant shall be deemed “part of a purchasing group” for purposes of the
immediately preceding sentence if the Participant is an equity participant in
the purchasing company or group other than as a result of (y) passive ownership
of less than five percent of the voting capital stock or voting equity interests
of the purchasing company; or (z) equity participation in the purchasing company
or group that is otherwise not significant, as determined prior to the Change of
Control by a majority of the Continuing Directors.


(e) “Code” means the Internal Revenue Code of 1986, as amended from time to
time.


(f) “Director” means any individual who is a member of the Board of Directors of
Alltel.


(g) “Disability” means a permanent and total disability within the meaning of
Section 22(e)(3) of the Code.


(h) “Employee” means any full-time, nonunion, salaried employee of Alltel or of
any of Alltel’s Subsidiaries. An individual whose only employment relationship
with Alltel is as a Director shall not be deemed to be an Employee.


(i) “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time.


(j) “Fair Market Value” means the closing price of the Shares on the New York
Stock Exchange on the relevant date or, if there were no sales on that date, the
closing price on the next preceding date on which there were sales.



--------------------------------------------------------------------------------


(k) “Nonemployee Director” means a Director who is not an Employee.


(l) “Nonqualified Stock Option” or “Option” means an option to purchase Shares
granted in accordance with Article 6.


(m) “Option Price” means the price at which a Share may be purchased upon
exercise of an Option.


(n) “Participant” means a Nonemployee Director who holds one or more outstanding
Options.


(o) “Person” has the meaning given to that term in Section 3(a)(9) of the
Exchange Act and used in Section 13(d).


(p) “Shares” means the shares of Common Stock, $1.00 par value, of Alltel.


(q) “subsidiary” means (i) any corporation in which Alltel owns, directly or
indirectly, capital stock representing more than 50% of the combined voting
power of all classes of capital stock or (ii) any other entity or enterprise
(including, but not limited to, a partnership or a joint venture) in which
Alltel owns, directly or indirectly, equity interests representing more than 50%
of the combined voting power of all classes of equity.


ARTICLE 3. ADMINISTRATION


3.1 ADMINISTRATION BY THE BOARD. The Plan shall be administered by the Board of
Directors, subject to the terms and provisions of the Plan. The Board shall have
the full power, discretion, and authority to interpret and administer the Plan
in a manner consistent with the provisions of the Plan; except that, in no event
shall the Board have the power to determine eligibility for participation under
the Plan.


3.2 DECISIONS BINDING. All determinations and decisions made by the Board
pursuant to the provisions of the Plan, and all related resolutions or actions
of the Board, shall be final, conclusive, and binding on all Persons, including
Alltel, its stockholders, employees, Participants, and Participants’ legal
representatives and beneficiaries.


ARTICLE 4. SHARES SUBJECT TO THE PLAN.


4.1 NUMBER OF SHARES. Subject to adjustment in accordance with Section 4.3, the
total number of Shares with respect to which Options may be granted under the
Plan is 1,000,000. The grant of an Option shall reduce the Shares available for
grant under the Plan by the number of Shares subject to that Option.


4.2 LAPSED AWARDS. If any Option granted under the Plan terminates, expires, or
lapses for any reason without being exercised, all Shares subject to that Option
again shall be available for grant under the Plan.



--------------------------------------------------------------------------------


4.3 ADJUSTMENTS IN SHARES. In the event of any merger, reorganization,
consolidation, recapitalization, liquidation, stock dividend, stock split, share
combination, or other change in the corporate structure of Alltel affecting the
Shares, the Board may make such adjustments to the number of outstanding
Options, the number of Shares specified in Section 4.1, and to the numbers of
Options specified in Sections 6.1 and 6.2 as it determines, in its sole
discretion, to be appropriate to prevent dilution or enlargement of rights under
the Plan.


ARTICLE 5. ELIGIBILITY AND PARTICIPATION.


5.1 ELIGIBILITY. Persons eligible to participate in the Plan are limited to
Persons who are Nonemployee Directors on the date of each grant of Options in
accordance with Article 6.


5.2 PARTICIPATION. Nonemployee Directors shall become Participants upon their
receipt of grants of Options in accordance with Article 6.


ARTICLE 6. NONQUALIFIED STOCK OPTIONS


6.1 INITIAL GRANT OF OPTIONS. During the term of the Plan, each Person who first
becomes a Nonemployee Director shall be granted an Option to purchase 12,000
Shares, effective as of the date such person first becomes a Nonemployee
Director.


6.2 SUBSEQUENT GRANTS OF OPTIONS. During the term of the Plan:


(a) each Person who is a Nonemployee Director immediately following each of
Alltel’s annual meetings of stockholders (other than a Person who first becomes
a Nonemployee Director on the date of any such annual meeting) shall be granted
an Option to purchase 7,800 Shares, effective as of the date each such annual
meeting of stockholders is concluded; and


(b) each Nonemployee Director who was a participant in the Alltel Corporation
Director’s Retirement Plan, as amended, as of January 30, 1997 and who elected
to receive Options in accordance with this Section 6.2(b) by submission of a
Directors’ Retirement Plan Election Form in the form approved by the Board of
Directors, shall be granted the number of Options set forth opposite the
Person’s name on Schedule 1 attached hereto, effective as of February 14, 1997.


6.3 LIMITATION ON GRANT OF OPTIONS. Except for the Options specified in Sections
6.1 and 6.2 herein, no Options shall be granted under the Plan. Options granted
under the Plan are not intended to be incentive stock options, as defined in
Section 422 of the Code.


6.4 OPTION AWARD AGREEMENT. Each Option granted in accordance with Sections 6.1
and 6.2 shall be evidenced by an Award Agreement that shall specify the Option
Price, the duration of the Option, the number of Shares subject to the Option,
the vesting schedule applicable to the Option, and such other provisions as the
Board shall determine.


6.5 OPTION PRICE. The Option Price applicable to Shares subject to an Option
granted in accordance with Sections 6.1 and 6.2 shall be the Fair Market Value
of a Share on the date the grant of the Option is effective.



--------------------------------------------------------------------------------


6.6 DURATION OF OPTIONS. Each Option shall expire on the tenth anniversary of
the effective date of its grant, unless earlier terminated in accordance with
the Plan.


6.7 VESTING OF OPTIONS. Subject to the terms of the Plan, an Option granted
under Section 6.1 or 6.2 (other than Section 6.2(b)) of the Plan and held by a
Participant shall vest and become exercisable on the earliest of:


(a) The day immediately preceding the date of the first Alltel annual meeting of
stockholders following the effective date of the grant of the Option;


(b) The date of the death of the Participant;


(c) The date of the Disability of the Participant; or


(d) The date a Change of Control is deemed to have occurred.


An Option granted under Section 6.2(b) of the Plan shall be fully vested and
exercisable on the date the grant of the Option is effective.


6.8 TERMINATION OF DIRECTORSHIP. In the event a Participant’s status as a
Participant terminates because he ceases to be a Nonemployee Director for any
reason other than as a result of death or Disability, all Options then held by
that former Participant that are not vested and exercisable on the date the
Participant ceased to be a Nonemployee Director automatically shall lapse and be
forfeited, and the former Participant shall be entitled to no further right or
benefit with respect to those Options. All Options then held by that former
Participant that are vested and exercisable on the date the Participant ceases
to be a Nonemployee Director shall remain exercisable for six months following
the date the Participant ceased to be a Nonemployee Director or until the date
those Options expire under Section 6.6, whichever period is shorter. In the
event of the death of a Participant, all Options then held by the decedent that
are exercisable immediately following the death shall remain exercisable until
the first anniversary of the date of death or until the date those Options
expire under Section 6.6, whichever period is shorter, by the Person who has
acquired the Participant’s rights under the Option by will or by the laws of
descent and distribution. In the event of the Disability of a Participant, all
Options then held by the disabled Participant that are exercisable immediately
following the Disability (the “Disability Date”) shall remain exercisable until
the first anniversary of the Disability Date or until the date those Options
expire under Section 6.6, whichever period is shorter, by the Participant or by
the Participant’s legal representative. In the event a Change of Control is
deemed to have occurred, all Options then held by a Participant with respect to
whom a Change of Control is deemed to have occurred that are exercisable
immediately following the Change of Control shall remain exercisable until the
date those Options expire under Section 6.6.


6.9 PAYMENT. Options shall be exercised by the delivery of a written notice of
exercise (in the form prescribed by or at the direction of the Board) to the
Secretary of Alltel or his designee, setting forth the number of Shares with
respect to which the Option is being exercised, accompanied by full payment for
those Shares. The Option Price payable upon exercise of any Option shall be paid
either: (a) in cash or (b) by tendering previously acquired Shares of which the
Participant exercising the Option has been the “beneficial owner” (as defined
under Section 16 of the Exchange Act) for more than six months prior to the date
of exercise and that have a Fair Market Value on the date of exercise equal to
the total Option Price, or (c) by any combination of (a) and (b). As soon as
practicable after receipt of the foregoing written notice of exercise, full
payment of the Option Price, and full payment of all amounts due to satisfy any
applicable tax withholding requirements (which the Participant shall be required
to pay in cash, rather than by application of Shares otherwise deliverable upon
exercise of the Option), Alltel shall deliver to the Participant, in the
Participant’s name, the number of Shares purchased upon exercise of the Option.



--------------------------------------------------------------------------------


6.10 RESTRICTIONS ON SHARE TRANSFERABILITY. The Board shall impose such
restrictions on any Options and Shares acquired upon the exercise of any Options
under the Plan as it may deem advisable, including, without limitation,
restrictions under applicable federal securities laws, the requirements of the
New York Stock Exchange, and any blue sky or state securities laws applicable to
the Options and Shares.


6.11 NONTRANSFERABILITY OF OPTIONS. Except as provided in this Section 6.11, no
Option granted under the Plan may be sold, transferred, pledged, assigned, or
otherwise alienated or hypothecated, other than by will or by the laws of
descent and distribution or pursuant to a qualified domestic relations order, as
defined by the Code, Title I of the Employee Retirement Income Security Act, or
the rules thereunder. Notwithstanding the foregoing, and subject to such
conditions as the Board may prescribe from time to time, the Board may permit,
during the lifetime of the holder of an Option, the transfer or assignment of
the Option. The designation of a beneficiary with respect to an Option shall not
constitute a transfer for purposes of this Section 6.11.


ARTICLE 7. AMENDMENT, MODIFICATION, AND TERMINATION


7.1 AMENDMENT, MODIFICATION, AND TERMINATION. Subject to the terms specified in
this Section 7.1, the Board may terminate, amend, or modify the Plan at any time
and from time to time. Without any approval of the stockholders of Alltel
required by the Code, by the rules under Section 16 of the Exchange Act, by the
New York Stock Exchange, or by a regulatory body having jurisdiction with
respect hereto, no such termination, amendment, or modification may (a)
materially increase the total number or value of Shares that may be available
for grants of Options under the Plan, except in accordance with Section 4.3; (b)
change the class of Participants eligible to participate in the Plan; or (c)
materially increase the benefits accruing to Participants under the Plan.


7.2 OPTIONS PREVIOUSLY GRANTED. Unless otherwise required by law, no
termination, amendment, or modification of the Plan may, in any material
respect, adversely affect any Option previously granted and then outstanding
under the Plan, without the prior written consent of the Participant holding the
Option.


ARTICLE 8. MISCELLANEOUS


8.1 SEVERABILITY. In the event any provision of the Plan shall be held illegal
or invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of the Plan, and the Plan shall be construed and enforced as if
the illegal or invalid provision had not been included.



--------------------------------------------------------------------------------


8.2 BENEFICIARY DESIGNATION. Each Participant under the Plan may, from time to
time, name any beneficiary or beneficiaries (who may be named contingently or
successively) to whom any benefit under the Plan is to be paid in the event of
the Participant’s death (or who may exercise the Participant’s rights hereunder
that are exercisable following the Participant’s death). Each designation shall
revoke all prior designations by the Participant, shall be in a form prescribed
by the Board, and shall be effective only when filed by the Participant in
writing with the Board or its designate during the Participant’s lifetime.


8.3 NO RIGHT OF NOMINATION. Nothing in the Plan shall be deemed to create any
obligation on the part of the Board to nominate any Director for reelection by
Alltel’s stockholders.


8.4 SHARES AVAILABLE. The Shares subject to Options granted under the Plan may
be either authorized but unissued Shares or Shares that have been or may be
reacquired by Alltel.


8.5 SUCCESSORS. All obligations of Alltel under the Plan with respect to Options
granted hereunder shall be binding on any successor of Alltel by merger,
consolidation, or other acquisition of all or substantially all of the business
or assets of Alltel.


8.6 REQUIREMENTS OF LAW AND STOCK EXCHANGE. The granting of Options under the
Plan shall be subject to all applicable laws, rules, and regulations of any
federal and state governmental agencies and of the New York Stock Exchange.


8.7 GOVERNING LAW. The Plan, and all agreements and instruments contemplated
thereby, shall be governed by and construed in accordance with the laws of the
State of Delaware.


ALLTEL CORPORATION




By: /s/ Scott T. Ford      
       Scott T. Ford, President and Chief
        Executive Officer